

EXHIBIT 10


RECIPROCAL LOAN AGREEMENT


This RECIPROCAL LOAN AGREEMENT (this "Agreement"), dated as of January 14, 2014,
between “ING USA Annuity and Life Insurance Company, an Iowa stock life
insurance company (“ING USA” or “Company”) located at 909 Locust Street, Des
Moines, Iowa 50309 and ING U.S., Inc. (“ING U.S.” or “Company”) (formerly known
as ING America Insurance Holdings, Inc., ("INGAIH" or "Company")), a Delaware
corporation, located at 230 Park Avenue, New York, New York 10169 (collectively
referred to as the "Companies").


WITNESSETH:


WHEREAS, each of the Companies may have, from time to time, a need to borrow
funds on a revolving basis; and


WHEREAS, each of the Companies may have, from time to time, excess cash
available to lend to the other on a revolving basis; and


WHEREAS, the Companies are affiliated entities and as such are willing to extend
financing to, and borrow from each other as provided herein; and


WHEREAS, each of the Companies desires to enter into this Agreement providing
for, among other things, the making of such Loans by and among each other;


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Companies agree as follows:


ARTICLE 1


DEFINITIONS


Section 1.1.    Defined Terms.    For purposes of this Agreement:


"Agreement" shall have the meaning set forth in the preamble hereto.


"Authorized Person" shall mean the CFO, Treasurer, Senior Vice President,
Assistant Treasurer or Vice President of the Borrowing Company, or a person so
designated.


"Borrowing Company" shall mean each of the Companies to which a Loan is
outstanding or is to be made pursuant to a Request for Borrowing.


"Business Day" shall mean a day on which U.S. financial markets are open for the
transaction of business required for this Agreement.


"Companies" shall have the meaning set forth in the preamble hereto.


"Company" shall have the meaning set forth in the preamble hereto.



- 1 -

--------------------------------------------------------------------------------



"Default" shall mean any of the events specified in Section 6.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such an Event of Default.


"Event of Default" shall mean any of the events specified in Section 6.1.


"ING U.S." shall have the meaning set forth in the preamble hereto.


"Interest Period" shall mean the number of days or months that a particular
interest rate applies to a particular Loan advanced hereunder.


"Lending Company" shall mean each of the Companies that has made, or is
obligated to make, in accordance with a Request for Borrowing one or more Loans
hereunder.


"Loans" shall mean the amounts advanced by a Lending Company to a Borrowing
Company under this Agreement.


"Notice of Borrowing" shall have the meaning set forth in Section 2.2(b) of this
Agreement.


"Obligations" shall mean all payment and performance obligations of every kind,
nature and description of each Borrowing Company to the Lending Company, or
either of them, under this Agreement (including any interest or overdue interest
on the Loans), whether such obligations are direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, now existing or hereafter arising.


"Corporate Treasury Office" ("CTO") shall mean the Treasurer's office of ING
U.S.


"Request for Borrowing" shall have the meaning set forth in Section 2.2(a) of
this Agreement.


"Revolving Loan Commitment" shall mean the maximum outstanding amount to be
funded by the Lending Company to the Borrowing Company. The aggregate sum which
the Lending Company may loan to the Borrowing Company under this Agreement shall
not exceed three percent of ING USA’s admitted assets as of the thirty-first day
of December next preceding.


"Termination Date" shall mean January 14, 2024, or such earlier date as payment
of the Obligations shall be due (whether by acceleration or otherwise).


Section 1.2.     Terminology. Each definition of a document in this Article 1
shall include such document as amended, modified, or supplemented from time to
time, and, except where the context otherwise requires, definitions imparting
the singular shall include the plural and vice versa. Except where specifically
restricted, reference to a party shall include that party and its successors and
assigns. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender, shall include all other genders. Titles
of articles and sections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement, and all references in this
Agreement to articles, sections, subsections, paragraphs, clauses, subclauses or
exhibits shall refer to the corresponding article, section, subsection,
paragraph, clause, subclause of, or exhibit attached to, this Agreement, unless
otherwise provided.



- 2 -

--------------------------------------------------------------------------------



Section 1.3.     Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted in accordance with
customary insurance accounting practices consistently applied.


ARTICLE 2


TERMS OF THE LOANS


Section 2.1.    Revolving Credit.


(a)    Subject to and upon the terms and conditions set forth in this Agreement,
each Lending Company agrees to advance Loans to the Borrowing Company, from time
to time prior to the Termination Date. Loans advanced under the Revolving Loan
Commitment shall have a term of no more than 270 days and shall be repaid in
accordance with Section 2.4 and may be reborrowed from time to time on a
revolving basis.


(b)    Each Borrowing Company's obligation to pay to the Lending Company the
principal of and interest on the Loans shall be evidenced by the records of the
CTO in lieu of a promissory note or notes.


Section 2.2.    Notice and Manner of Borrowing.


(a)    Whenever the Borrowing Company desires to borrow money hereunder, it
shall give the CTO prior written or facsimile request (or verbal request
promptly confirmed in writing or by facsimile) of such borrowing or reborrowing
(a "Request for Borrowing"). Such Request for Borrowing shall be given by an
Authorized Person, to the CTO prior to 10:00 a.m. (New York, New York time). Any
Request for Borrowing received after 10:00 a.m. shall be deemed received on the
next Business Day.


(b)    The CTO, upon its receipt of a Request for Borrowing, shall determine if
the requested funds are available and the interest rates in accordance with
Section 2.3(a) of this Agreement (and related Interest Periods, if any) at which
the Borrowing Company can borrow money in a principal amount equal to, and on
the date of, the proposed borrowing or reborrowing described in each such
Request for Borrowing, and shall notify the Lending Company of such interest
rates and the related Interest Periods, if any, and the principal amount of the
proposed borrowing or reborrowing (a "Notice of Borrowing") by telephone
(confirmed in writing) or by facsimile no later than 12:00 p.m. (New York, New
York time) on the Business Day of the requested borrowing or reborrowing. The
CTO shall promptly convey to the Borrowing Company the information contained in
the Notice of Borrowing by telephone (confirmed in writing) or by facsimile.


(c)    On the date of each borrowing, the Lending Company will make available
the amount of such borrowing or reborrowing in immediately available funds to
the Borrowing Company by depositing such amount in the account of the Borrowing
Company by wire transfer via electronic funds transfer (EFT).


(d)    The CTO shall maintain on its books a control account for each Company in
which shall be recorded (i) the amount and payment terms of each Loan made
hereunder to each such Company, (ii) the interest rate applicable with respect
to each Loan, (iii) the amount of any principal

- 3 -

--------------------------------------------------------------------------------



or interest due or to become due from each Borrowing Company with respect to the
Loans, (iv) the payment dates for any principal, interest or fees due or to
become due from each Borrowing Company with respect to each Loan made hereunder,
and (v) the amount of any sum received by each Lending Company hereunder in
respect of any such principal, interest or fees due on such Loans. The entries
made in the CTO's control accounts shall be prima facie evidence, in the absence
of manifest error, of the existence and amounts of Obligations therein recorded
and any payments thereon. Accordingly, the Companies acknowledge and agree that
the payment terms and due dates set out in the CTO’s control accounts with
respect to each Loan made hereunder shall be deemed incorporated by reference
and shall govern as the payment terms and due dates for each such Loan made
hereunder.


(e)    The CTO shall account to each Company on a quarterly basis with a
statement of borrowings, interest rates, charges and payments made pursuant to
this Agreement with respect to the Loans and Revolving Loan Commitment. An
Authorized Person of the Companies shall review each quarterly accounting for
accuracy within thirty days of receipt thereof from the CTO. Each such account
rendered by the CTO shall be deemed final, binding and conclusive unless the CTO
is notified by the Lending Company or the Borrowing Company within thirty days
after the date the account is so rendered that either the Lending Company or the
Borrowing Company disputes any item thereof.


(f)    The CTO shall be justified in assuming, for purposes of carrying out its
duties and obligations under this Agreement, including, without limitation, its
obligation to maintain accounts and provide accountings of the Loans pursuant to
Section 2.2(d) and (e) above, that (1) Loans are disbursed by the Lending
Company to the Borrowing Company in accordance with the terms of the Notice of
Borrowing, (2) payments on the Loans are made to the Lending Company when due,
and (3) no prepayments of any Loans prior to the date that they are due and
payable under Section 2.4(a) have occurred, unless the CTO is otherwise notified
by either Company within seven Business Days of any such delayed disbursement,
overdue payment, or receipt of a prepayment.


Section 2.3.    Interest.


(a)    The Borrowing Company agrees to pay interest in respect of all unpaid
principal amounts of the Loans from the respective dates such principal amounts
were advanced until the respective dates such principal amounts are repaid at a
rate per annum as determined by the CTO and agreed upon by the Companies
pursuant to Section 2.2(b) of this Agreement. The Borrowing Company shall pay
interest on each Loan at a per annum rate which is based on the prevailing
market rate for similar borrowings or securities with similar credit quality and
with a similar duration. The interest rate shall be determined by the CTO in
accordance with its usual practices. In the event that there is no market for
similar borrowings or securities, or the market for such borrowings is limited,
the CTO shall determine the interest rate for a Loan by performing a relative
analysis of other borrowings or securities that are not materially dissimilar to
the Loan in order to infer the prevailing market rate for such Loan.


(b)    Overdue principal and, to the extent not prohibited by applicable law,
overdue interest in respect of any of the Loans and all other overdue amounts
owing hereunder shall bear interest from each date that such amounts are overdue
at the rate otherwise applicable to such underlying Loans plus an additional 2%
per annum. Interest on each Loan shall accrue from and including the date of
such Loan to, but excluding, the date of any repayment thereof; provided,
however, that if a

- 4 -

--------------------------------------------------------------------------------



Loan is repaid on the same day it is made, one day's interest shall be paid on
such Loan. Interest shall be computed on the basis of a year of 360 days for the
actual number of days elapsed.


(c)    The Companies hereby agree that the only charges imposed or to be imposed
by the Lending Company hereunder for the use of money in connection with the
Loans is and will be the interest required to be paid under the provisions of
Sections 2.2(b). In no event shall the amount of interest due and payable under
this Agreement or any other documents executed in connection herewith exceed the
maximum rate of interest allowed by applicable law and, in the event any such
payment is made by the Borrowing Company or received by the Lending Company,
such excess sum shall be credited as a payment of principal. It is the express
intent hereof that the Borrowing Company not pay and the Lending Company not
receive, directly or indirectly in any manner, interest in excess of that which
may be lawfully paid under applicable law.


Section 2.4.    Repayment of Principal and Interest.


(a)    The entire outstanding principal balance of the Loans shall be due and
payable by no later than 5:00 p.m. (Eastern time) on the Business Day on which
the Loan is due, together with all remaining accrued and unpaid interest
thereon, unless an extension of no more than three additional days is authorized
by the Lending Company.


(b)    Any of the Loans may be prepaid in whole or in part at any time without
premium or penalty. Any such prepayment made on any Loan shall be applied,
first, to interest accrued thereon through the date thereof and then to the
principal balance thereof.


(c)    Each payment and prepayment of principal of any Loan and each payment of
interest on any Loan shall be made to the Lending Company and applied to
outstanding Loan balances in the following order; first, toward any Loan or
Loans then due and payable; and, second, towards the Loan or Loans which are
next due and payable at the time of such prepayment.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


Section 3.1.    Representations and Warranties. In order to induce the Lending
Company to enter into this Agreement, the Borrowing Company hereby represents
and warrants as set forth below:


(a)    Organization; Power; Qualification. The Borrowing Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation, has the power and authority to own or lease
and operate its properties and to carry on its business as now being conducted,
and is duly qualified and in good standing as a foreign corporation, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business require such qualification or
authorization.


(b)    Authorization; Enforceability. The Borrowing Company has the power and
has taken all necessary action to authorize it to execute, deliver and perform
this Agreement in accordance with the terms hereof and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Borrowing Company and is a legal, valid and binding obligation
of the Borrowing Company, enforceable in accordance with its respective terms,
(i) subject

- 5 -

--------------------------------------------------------------------------------



to limitations imposed by general principles of equity and (ii) subject to
applicable bankruptcy, reorganization, insolvency and other similar laws
affecting creditors' rights generally and to moratorium laws from time to time
in effect.


(c)    No Conflict.    The execution, delivery and performance of this Agreement
in accordance with its terms and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law or
regulation, (ii) conflict with, result in a breach of, or constitute a default
under the articles or certificate of incorporation or by‑laws of the Borrowing
Company or under any indenture, agreement or other instrument to which the
Borrowing Company is a party or by which it or any of its properties may be
bound, or (iii) result in or require the creation or imposition of any lien upon
or with respect to any property now owned or hereafter acquired by the Borrowing
Company.


(d)    Compliance with Law; Absence of Default. The Borrowing Company is in
compliance with all applicable laws the failure to comply with which has or
could reasonably be expected to have a materially adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company, and no event has occurred or has failed to occur which
has not been remedied or waived, the occurrence or non‑occurrence of which
constitutes a Default.


Section 3.2.    Survival of Representations and Warranties. All representations
and warranties made under this Agreement shall be deemed to be made, and shall
be true and correct, as of the date hereof and as of the date of each Loan.


ARTICLE 4


AFFIRMATIVE COVENANTS


So long as this Agreement is in effect:


Section 4.1.    Preservation of Existence.    The Borrowing Company will (a)
preserve and maintain its existence, rights, franchises, licenses and privileges
in its jurisdiction of incorporation and (b) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization.


Section 4.2.    Compliance with Applicable Laws and Regulations. The Borrowing
Company will comply with the requirements of all applicable laws and regulations
the failure with which to comply could have a materially adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company.


Section 4.3.    Visits and Inspections.


(a)    Upon reasonable advance notice from the Lending Company, the Borrowing
Company will permit representatives of the Lending Company to (a) visit and
inspect the properties of the Borrowing Company during normal business hours,
(b) inspect and make extracts from and copies of its books and records, and (c)
discuss with its principal officers its businesses, assets, liabilities,
financial positions and results of operations.



- 6 -

--------------------------------------------------------------------------------



(b)    Each Company agrees that upon reasonable advance notice from an auditor
of either Company or any regulatory official employed by the Department of
Insurance of any state in which either Company is engaged in business, each
Company will prepare and deliver to such auditor or regulatory official, within
a reasonable time following such request, a written verification of all Loans
made to and by the relevant Company. Upon reasonable advance notice to each
Company, the books and records of the CTO and each Company relating to the
subject matter of this Agreement shall be available for inspection by any
auditor of either Company or any regulatory official during normal business
hours, and the CTO and each Company will cooperate with said auditor or
regulatory official in making any audit which requires inspection of said books
and records.


ARTICLE 5


NEGATIVE COVENANTS


So long as this Agreement is in effect:


Section 5.1.    Liquidation; Merger; Sale of Assets; Change of Business. The
Borrowing Company shall not at any time, without proper notice to the Lending
Company:


(a)    Liquidate or dissolve itself (or suffer any liquidation or dissolution)
or otherwise wind up;


(b)    Merge or consolidate with any other person or entity;


(c)    Sell, lease, abandon or otherwise dispose of or transfer all or
substantially all of its assets other than in the ordinary course of business;
or


(d)    Make any substantial change in the type of business conducted by the
Borrowing Company as of the date hereof without the prior written consent of the
Lending Company if such action would have a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company.


Any corporation into which either Company may be merged, converted or with which
either Company may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which either Company shall be a party,
shall succeed to all either Company's rights, obligations and immunities
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.


ARTICLE 6


DEFAULT


Section 6.1 Events of Default. Each of the following shall constitute an Event
of Default:


(a)    Any representation or warranty made by the Borrowing Company under this
Agreement shall prove incorrect or misleading in any material respect when made;



- 7 -

--------------------------------------------------------------------------------



(b)    The Borrowing Company shall default in the payment of (i) any interest
payable under this Agreement within five days of when due, or (ii) any principal
payable under this Agreement within three days of when due;


(c)    The Borrowing Company shall default in the performance or observance of
any agreement or covenant contained in this Agreement, and such Default shall
not be cured within a period of thirty days from the occurrence of such Default;


(d)    The Borrowing Company shall default under any other agreement or
instrument evidencing or relating to any indebtedness which Default shall not
have been cured within any applicable grace period set forth therein;


(e)    There shall be entered a decree or order by a court having jurisdiction
in the premises constituting an order for relief in respect of the Borrowing
Company under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy law or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of the Borrowing Company or of any substantial
part of its properties, or ordering the winding‑up or liquidation of the affairs
of the Borrowing Company and any such decree or order shall continue in effect
for a period of sixty consecutive days.


(f)    The Borrowing Company shall file a petition, answer or consent seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy law or other
similar law, or the Borrowing Company shall consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of the Borrowing
Company or of any substantial part of its properties, or the Borrowing Company
shall fail generally to pay its debts as such debts become due, or the Borrowing
Company shall take any corporate action in furtherance of any such action; or


(g)    This Agreement or any provision hereof shall at any time and for any
reason be declared by a court of competent jurisdiction to be null and void, or
a proceeding shall be commenced by the Borrowing Company or any other person or
entity seeking to establish the invalidity or unenforceability thereof, or the
Borrowing Company shall deny that it has any liability or any obligation for the
payment of principal or interest purported to be created under this Agreement.


Section 6.2.    Remedies.    If an Event of Default shall have occurred and
shall be continuing,


(a)    The obligation of the Lending Company to make Loans hereunder shall
immediately cease;


(b)    With the exception of an Event of Default specified in Section 6.1(e) or
(f), the Lending Company, shall declare the principal of and interest on the
Loans and all other amounts owed under this Agreement to be forthwith due and
payable, whereupon all such amounts shall immediately become absolute and due
and payable, without presentment, demand, protest, or notice of any kind, all of
which are hereby expressly waived, anything in this Agreement to the contrary
notwithstanding, and whereupon all such amounts shall be immediately due and
payable;



- 8 -

--------------------------------------------------------------------------------



(c)    Upon the occurrence and continuance of an Event of Default specified in
Section 6.1(e) or (f), such principal, interest and other amounts shall
thereupon and concurrently therewith become absolute and due and payable, all
without any action by the Lending Company, all of which are hereby expressly
waived, anything in this Agreement to the contrary notwithstanding;


(d)    The Lending Company shall have the right and option to exercise all of
the post‑default rights granted to them hereunder; and


(e)    The Lending Company shall have the right and option to exercise all
rights and remedies available to them at law or in equity.


ARTICLE 7


MISCELLANEOUS


Section 7.1.    Notices. Except as otherwise provided herein, all notices and
other communications required or permitted under this Agreement shall be in
writing and, if mailed, shall be deemed to have been received on the earlier of
the date shown on the receipt or three Business Days after the postmarked date
thereof and, if sent by facsimile, shall be followed forthwith by letter and
shall be deemed to have been received on the next Business Day following
dispatch and acknowledgment of receipt by the recipient's facsimile machine. In
addition, notices hereunder may be delivered by hand or overnight courier, in
which event the notice shall be deemed effective when delivered. All notices and
other communications under this Agreement shall be given to the parties at the
address or facsimile number listed below such party's signature line hereto, or
such other address or facsimile number as may be specified by any party in a
writing addressed to the other parties hereto.


Section 7.2.    Waivers. The rights and remedies of the Lending Company under
this Agreement shall be cumulative and not exclusive of any rights or remedies
which they would otherwise have. No failure or delay by the Lending Company in
exercising any right shall operate as a waiver of it. The Lending Company
expressly reserves the right to require strict compliance with the terms of this
Agreement. In the event the Lending Company decides to fund a request for a Loan
at a time when the Borrowing Company is not in strict compliance with the terms
of this Agreement, such decision by the Lending Company shall not be deemed to
constitute an undertaking by the Lending Company to fund any further requests
for Loans or precluding the Lending Company from exercising any rights available
to it under the Agreement or at law or equity with respect to the Borrowing
Company. Any waiver or indulgence granted by the Lending Company shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lending Company at variance with the terms of this Agreement such as to require
further notice by the Lending Company of its intent to require strict adherence
to the terms of this Agreement in the future. Any such actions shall not in any
way affect the ability of the Lending Company, in their respective sole
discretion, to exercise any of their respective rights under this Agreement or
under any other agreement.



- 9 -

--------------------------------------------------------------------------------



Section 7.3.    Assignment; Successors.


(a)    The Borrowing Company may not assign or transfer any of its rights or
obligations hereunder without notice to the Lending Company. Assignment by the
Borrowing Company of all or a portion of its rights or obligations under this
Agreement to any affiliate shall be undertaken in accordance with the Iowa
insurance holding company law notice and/or approval provisions. An assignee of
the Borrowing Company shall be required to assume and agree to perform and
discharge the obligations of the Borrowing Company hereunder that are
outstanding as of the date of such assignment and those arising after such
assignment.


(b)    The Lending Company may not at any time assign or participate its
interest under this Agreement without notice to the Borrowing Company.
Assignment by the Lending Company of all or a portion of its rights or
obligations under this Agreement to any affiliate shall be undertaken in
accordance with the Iowa insurance holding company law notice and/or approval
requirements. An assignee of the Lending Company shall be required to assume and
agree to perform and discharge the obligations of the Lending Company hereunder
that are outstanding as of the date of such assignment and those arising after
such assignment. Any holder of a participation in, and any assignee or
transferee of, all or any portion of any amount owed by the Borrowing Company
under this Agreement may exercise any and all rights provided in this Agreement
with respect to any and all amounts owed by the Borrowing Company to such
assignee, transferee or holder as fully as if such assignee, transferee or
holder had made the Loans in the amount of the obligation in which its holds a
participation or which is assigned or transferred to it.


(c)    This Agreement shall be binding upon, and inure to the benefit of, the
Borrowing Company, the Lending Company, and the permitted successors and assigns
of each party hereto.


Section 7.4.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.


Section 7.5.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.


Section 7.6.    Entire Agreement; Amendments.    This Agreement represents the
entire agreement among the parties hereto with respect to the subject matter of
this transaction. No amendment or modification of the terms and provisions of
this Agreement shall be effective unless such amendment or modification is: (i)
in writing and signed by both Companies; and (ii) has been approved by the Iowa
Insurance Division (“IID”) or the IID has issued a notice of non-disapproval for
such amendment or modification.


Section 7.7.    Payment on Non‑Business Days.    Whenever any payment to be made
hereunder shall be stated to be due on a non‑Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest hereunder.



- 10 -

--------------------------------------------------------------------------------



Section 7.8.    Termination.    This Agreement may be terminated with respect to
any party hereto by such party upon its giving the other parties thirty days
notice of its intent to terminate. In the event of termination as provided in
this paragraph: (i) the Lending Company's obligation to make Loans to the
Borrowing Company shall cease; provided, however, that the Borrowing Company
shall continue to be obligated to make all repayments of Loans and all other
amounts due and payable by it as provided under this Agreement; and (ii) ING USA
shall provide notification to the IID of such termination.


Section 7.9. Governing Law. This agreement shall be construed in accordance with
and governed by the law of the State of Iowa, without regard to the conflict of
laws rules thereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.


ING USA ANNUITY AND LIFE INSURANCE
COMPANY
 
 
 
 
 
 
By:
/s/
Spencer T. Shell
Name:
 
Spencer T. Shell
Title:
 
Vice President, Assistant Treasurer and
 
 
Assistant Secretary

    
Address for notices:
909 Locust Street
Des Moines, Iowa 50309
Attention: Treasurer




ING U.S., INC.

 
 
 
 
 
 
By:
/s/
Spencer T. Shell
Name:
 
Spencer T. Shell
Title:
 
Vice President, Assistant Treasurer and
 
 
Assistant Secretary

        
Address for notices:
230 Park Avenue
New York, New York 10169
Attention: Treasurer

- 11 -